EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Soule on 10/16/2021.
The application has been amended as follows: 
Claim 1.  An environmental enclosure, comprising:
sidewalls defining an enclosure volume housing a battery or other energy storage device, each of the sidewalls having an internally facing surface and an externally facing surface; and
first and second solar shields, each comprising a reflective surface, the solar shields extending substantially perpendicularly to the base of the environmental enclosure and spaced a first and second distance, respectively, externally from the enclosure volume and each connected to a sidewall extending substantially perpendicularly to the base of the environmental enclosure, wherein the first and second solar shields form a step structure, the first and second distances each defining a portion of a respective flow area, and
wherein each flow area is configured to produce stack effect draft.
Claim 2.  The environmental enclosure of claim 1, further comprising:
[[a]]the battery within the enclosure volume comprising at least one of a lead-acid battery, lithium- ion battery, sodium-ion battery, potassium-ion battery, nickel-based battery, polymer-based battery, polysulfide bromide battery, silver-oxide battery, metal-air silicon-air battery, glass battery, organic radical battery, and rechargeable fuel cell.
Claim 9.  The environmental enclosure of claim 1, further comprising: a battery chamber within the enclosure volume configured to house [[a]]the battery, the battery chamber comprising: insulated 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Hamada (US 5314762), Johnson (US 20110300420), and Yahnker (US 2005020310) as cited on the record.  Hamada discloses an environmental enclosure having solar shield around the case with a flow area and a sidewall (Fig. 2, Col. 2, lines 57-68, Col. 3, lines 18-32).  However, Hamada does not further disclose that the solid shield structure extending substantially perpendicular to the base of the environmental enclosure and further arranged as claimed with respect to the sidewall and the step structure.  Johnson was relied on to teach an insulation with an R-value of at least 2 [0047], and Yahnker was relied on to teach a thermal management systems for battery module having heat pipe in conjunction with heat sink as to control the temperature of the batteries [0058].  However, the prior arts either alone or in combination does not anticipate or render obvious the claim as a whole having the limitations as discussed.  For the reasons above, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723